Case 6:18-cv-00080-ADA Document 41-1 Filed 12/07/18 Page 1 of 3




               Exhibit A
        Case 6:18-cv-00080-ADA Document 41-1 Filed 12/07/18 Page 2 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 MATCH GROUP, LLC                                  §
                                                   §
                                                   §
        Plaintiff,                                 §
                                                   §    No. 6:18-cv-00080-ADA
 v.                                                §
                                                   §
 BUMBLE TRADING, INC.                              §    JURY TRIAL DEMANDED
                                                   §
        Defendant.                                 §
                                                   §
                                                   §

                           [PROPOSED] SCHEDULING ORDER

       The Court ORDERS that the following schedule will govern deadlines up to and

including the Markman hearing in this matter:

      Date             Event
 December 12, 2018     Serve Initial Disclosures

 December 20, 2018     File Proposed Protective Order

                       The Proposed Protective Order shall be filed as a separate motion with
                       the caption indicating whether or not the proposed order is opposed in
                       any part.

 January 21, 2019      Serve Infringement Contentions
 March 8, 2019         Serve Invalidity Contentions

 March 22, 2019        Exchange Proposed Claim Terms
 March 29, 2019        Exchange Preliminary Claim Constructions and Evidence

 April 8, 2019         File Joint Claim Construction Statement

 April 15, 2019        Complete Claim Construction Discovery

 April 22, 2019        Parties Shall Each File Their Opening Claim Construction Briefs

 May 8, 2019           Parties Shall Each Responsive Claim Construction Briefs


                                                1
      Case 6:18-cv-00080-ADA Document 41-1 Filed 12/07/18 Page 3 of 3




      Date        Event
May 16, 2019      Parties Shall Each File Their Reply Claim Construction Briefs.

                  Arguments in Reply should be limited to arguments made in the Parties’
                  Responsive Briefs.

May 23, 2019      Markman Hearing: District Courtroom #1, on the Third Floor of the
                  United States Courthouse, 800 Franklin Ave., Waco, TX at 9:00 AM.




     SIGNED this ________ day of __________________, 20____.




                               ___________________________________________
                               ALAN D. ALBRIGHT
                               UNITED STATES DISTRICT JUDGE




                                          2
